                                                                                 1   Martin J. Kravitz
                                                                                     Nevada Bar No. 83
                                                                                 2   L. Renee Green, Esq.
                                                                                     Nevada Bar No. 12755
                                                                                 3   E-Mail: mkravitz@kssattorneys.com
                                                                                     CHRISTIAN, KRAVITZ, DICHTER,
                                                                                 4   JOHNSON & SLUGA, LLC
                                                                                     8985 S. Eastern Avenue, Suite 200
                                                                                 5   Las Vegas, Nevada 89123
                                                                                     Telephone: 702.362.6666
                                                                                 6   Facsimile: 702.992.1000
                                                                                     Attorneys for Plaintiff,
                                                                                 7   UNITED SPECIALTY
                                                                                     INSURANCE COMPANY
                                                                                 8
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                 9
                                                                                                                        DISTRICT OF NEVADA
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10
                                                                                     UNITED SPECIALTY INSURANCE                      Case No.: 2:16-cv-02784-APG-GWF
                                                                                11   COMPANY, a Delaware corporation;

                                                                                12                        Plaintiff,

                                                                                13   vs.
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   HACHIMAN, LLC dba PALOMINO CLUB,
                                                                                     LLC, a Nevada limited liability company;
                                                      (702) 362-6666




                                                                                15   LACY’S, LLC dba LACY’S, a Nevada limited
                                                                                     liability company; DEREK FESOLAI, an
                                                                                16   individual; ALEXANDER POTASI, an
                                                                                     individual; JOHNARO LAIRD, an individual;
                                                                                17   MARINA LAIRD, an individual; DOE
                                                                                     INDIVIDUALS I through X, inclusive and
                                                                                18   ROE BUSINESS
                                                                                     ENTITIES I through X, inclusive,
                                                                                19
                                                                                                          Defendants.
                                                                                20
                                                                                            STIPULATION TO EXTEND TIME TO FILE A REPLY TO DEFENDANTS’
                                                                                21         RESPONSE TO UNITED’S RENEWED MOTION FOR SUMMARY JUDGMENT
                                                                                                                  (FIRST REQUEST)
                                                                                22

                                                                                23           Plaintiff, UNITED SPECIALTY INSURANCE COMPANY (“United”), by and through

                                                                                24   its counsel of record, CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC and

                                                                                25   Defendants HACHIMAN, LLC dba PALOMINO CLUB and LACY’S, PALOMINO CLUB,

                                                                                26   LLC dba PALOMINO CLUB, LACY’S, LLC dba LACY’S, ADAM GENTILE, and CRAIG

                                                                                27   PARKS, by and through their counsel of record, James E. Whitmire, Esq. of SANTORO

                                                                                28   WHITMIRE, stipulate to continue the due date for United to file a Reply to Defendants’

                                                                                                                                 1
                                                                                 1   Response to United’s Renewed Motion for Summary Judgment as follows:

                                                                                 2          1. Plaintiff united filed a Renewed and Supplemental Motion for Summary Judgment on

                                                                                 3             April 23, 2019. ECF No. 51.

                                                                                 4          2. After granting an extension, Defendants filed a Response to United’s Renewed

                                                                                 5             Motion for Summary Judgment on May 21, 2019. ECF No. 56.

                                                                                 6          3. The current due date for United to file a Reply to Defendants’ Response to United’s

                                                                                 7             Renewed Motion for Summary Judgment is June 4, 2019.

                                                                                 8          4. United requests a one week extension to file a Reply in good faith and not for the

                                                                                 9             purposes of undue delay as additional time is needed to prepare a Reply to
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10             Defendants’ Response.

                                                                                11          5. The parties agree that United has up to and including June 11, 2019 to file a Reply.

                                                                                12          IT IS SO AGREED AND STIPULATED.

                                                                                13
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   CHRISTIAN, KRAVITZ, DICHTER,                       SANTORO WHITMIRE
                                                                                     JOHNSON & SLUGA
                                                      (702) 362-6666




                                                                                15
                                                                                     /s/ L. Renee Green, Esq.                           /s/ James E. Whitmire, Esq.
                                                                                16   MARTIN J. KRAVITZ, ESQ.                            James E. Whitmire, Esq.
                                                                                     Nevada Bar No. 83                                  Nevada Bar No. 6533
                                                                                17                                                      10100 W. Charleston Blvd., Suite 250
                                                                                     L. RENEE GREEN, ESQ.
                                                                                     Nevada Bar No. 12755                               Las Vegas, Nevada 89135
                                                                                18                                                      Attorneys for Defendants,
                                                                                     8985 S. Eastern Ave., Suite 200                    HACHIMAN, LLC dba PALOMINO CLUB,
                                                                                19   Las Vegas, Nevada 89123                            LLC, LACY’S, LLC dba LACY’S, ADAM
                                                                                     Attorneys for Plaintiff,                           GENTILE and CRAIG PARKS
                                                                                20   UNITED SPECIALTY
                                                                                     INSURANCE COMPANY
                                                                                21

                                                                                22                                              ORDER

                                                                                23
                                                                                            IT IS SO ORDERED.
                                                                                24
                                                                                                                                 _______________________________________
                                                                                25                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                   Dated: May 31, 2019.
                                                                                26
                                                                                27

                                                                                28

                                                                                                                                    2
